Title: George W. Varnum to Thomas Jefferson, 7 April 1811
From: Varnum, George W.
To: Jefferson, Thomas


          
            Dear Sir
            Lovingston April 7th 1811
          
          Not having time to obtain information from the Secretary of State, so soon as required, I have been advised to ask the information from you; and you will please excuse the liberty, there being no official documents from which the required information can be obtained in this County.
           It has been publicly asserted in this County that great waste has been made in the public money during the Administration of Jefferson and Madison and that the Administration of Adams was a much more frugal one. Knowing the contrary to be the fact, I am anctious to know what was the amt. of the public debt, foreign and domestic, 1806 1796–1800. 1804. 1808 and 1810 and for what services Genl. James Wilkison was allowed to draw more money out of the Treasury than was allowed him by Law for his services as Brigadier General and if any more than an equivolen for his rations allowed by law—If you can find it convenient to answer those inquireys by the return of Mail it will confer a favour on
          
            Dear Sir, Your Most Obt Servt
            
 Geo. W. Varnum
          
        